IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                       PD-1517-12


                          GREGORY THORNTON, Appellant

                                            v.

                                 THE STATE OF TEXAS

                            ON STATE’S PETITION
                         FOR DISCRETIONARY REVIEW
                     FROM THE SEVENTH COURT OF APPEALS
                              LUBBOCK COUNTY


                     The opinion was delivered per curiam.

                                      OPINION


       Appellant was convicted of tampering with evidence and sentenced to forty-five

years confinement. On appeal, appellant claimed the evidence was insufficient to support

his conviction. The Court of Appeals agreed, held the evidence insufficient and reversed

the trial court’s judgment and entered a judgment of acquittal. Thornton v. State, No. 07-

11-0069-CR slip op. (Tex. App.–Amarillo Aug. 7, 2012).
                                                                             THORNTON – 2


       The State has filed a petition for discretionary review contending, in part, that the

Court of Appeals should have considered whether the evidence was sufficient to support a

conviction for the lesser-included offense of attempted tampering with evidence, and

whether the judgment should be reformed accordingly.

       When the Court of Appeals issued its opinion in this case, it did so without the

benefit of this Court’s recent opinion in Bowen v. State, 374 S.W.3d 427 (Tex. Crim.

App. 2012), mandate issued September 24, 2012. Therefore, we vacate the judgment of

the Court of Appeals and remand for that court to consider the effect of Bowen, if any, on

its reasoning and analysis in this case.


DELIVERED: January 9, 2013
DO NOT PUBLISH